ORDER
This matter having been duly presented to the Court, it is ORDERED that NEIL I. STERNSTEIN of DEPTFORD, who was admitted to the bar of this State in 1975, and who was suspended from the practice of law for a period of two years by Order of this Court dated October 31, 1995, be restored to the practice of law, effective immediately; and it is further
*390ORDERED that respondent shall practice law under the supervision of a practicing attorney approved by the Office of Attorney Ethics for a period of three years and until further Order of the Court; and it is further
ORDERED that respondent shall complete twelve hours of professional responsibility courses within six months after the filing date of this Order; and it is further
ORDERED that respondent make installment payments to the Disciplinary Review Board of $50 a month for the first six months following his reinstatement and $300 a month until the full administrative cost amount is satisfied.